Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6, 10-11, 13-14, 16, and 18-19 are objected to because of the following informalities:  
Claim 6 (line 1), claim 13 (line 1), and claim 18 (line 1) recite “the time periods of the first one or more predetermined time periods” and it should be - - time periods of the first one or more predetermined time periods - -, as “the time periods of the first one or more predetermined time periods” lacks antecedent basis. 
Claim 6 (line 2), claim 13 (line 2), and claim 18 (line 2) recite “the time periods of the second one or more predetermined time periods” and it should be - - time periods of the second one or more predetermined time periods - -, as “the time periods of the second one or more predetermined time periods” lacks antecedent basis. 
“The at least one media sinks" in claim 10 (line 2) and claim 11 (line 2) should be replaced with - - the at least one media sink - - to be consistent with the first citation of “at least one media sink” in claim 8 (line 2-3).
Examiner suggests replacing “the second wireless communication interface” in claim 14 (line 2) and claim 19 (line 2) with - - the second wireless communication interface. - -.  
Examiner suggests replacing “a acknowledgement” in claim 16 (line 3) with - - an acknowledgement - -.  

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 (line 1) recites the limitation "wherein each predetermined time period.” Claim 1 (lines 9 and 10-11) recites “a first one or more predetermined time periods” and “a second one or more predetermined time periods.” It is unclear how “each predetermined time period” in claim 5 (line 1) relates to “a first one or more predetermined time periods” and “a second one or more predetermined time periods” in claim 1 (lines 9 and 10-11). For purposes of examination, the examiner’s interpretation of “wherein each predetermined time period” is “wherein each predetermined time period of the first one or more predetermined time periods and the second one or more predetermined time periods.” Whether the intent is for the limitation “wherein each predetermined time period” to be “wherein each predetermined time period of the first one or more predetermined time periods and the second one or more predetermined time periods,” or not, correction is required for claim 5 to be definite.
Claim 8 (lines 10-11) recites “the media sink,” twice. “The media sink” is indefinite, as it lacks antecedent basis. For purposes of examination, the examiner’s interpretation of the two citations of “the media sink” in claim 8 (lines 10-11) is “the at least one media sink,” to be consistent with the first citation of “at least one media sink” in claim 8 (line 2-3). Whether the intent is for the limitation “the media sink” to be “the at least one media sink”, or not, correction is required for claim 8 to be definite.
Claim 12 (line 1) recites the limitation "wherein each predetermined time period”. Claim 8 (lines 9 and 11-12) recites “a first one or more predetermined time periods” and “a second one or more predetermined time periods.” It is unclear how “each predetermined time period” in claim 12 (line 1) relates to “a first one or more predetermined time periods” and “a second one or more predetermined time periods” in claim 8 (lines 9 and 11-12). For purposes of examination, the examiner’s interpretation of “wherein each predetermined time period” is “wherein each predetermined time period of the first one or more predetermined time periods and the second one or more predetermined time periods.” Whether the intent is for the limitation “wherein each predetermined time period” to be “wherein each predetermined time period of the first one or more predetermined time periods and the second one or more predetermined time periods,” or not, correction is required for claim 12 to be definite.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentink ‘569 (US 2009/0323569, “Wentink ‘569”), in view of Jang ‘724 (US 2007/0087724, “Jang ‘724”).
Regarding claim 1, Wentink ‘569 discloses a system for media transport (FIG. 3, para 13; communication system using a Bluetooth and WLAN protocols) comprising:
a media sink comprising a first communication interface (FIG. 3; item 262) in communication with a media source via a first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the first wireless communication medium being the Bluetooth control link), and 
a second communication interface (FIG. 3; item 264) in communication with the media source via a second wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the second wireless communication medium being the WLAN data link), 
the second wireless communication medium having a higher bandwidth than the first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; although the reference does not explicitly disclose the second wireless communication medium having a higher bandwidth than the first wireless communication medium, it is obvious to one of ordinary skill in the art that the WLAN data link has a higher bandwidth than the Bluetooth control link, because a WLAN protocol has a higher bandwidth than a Bluetooth protocol);
wherein the first communication interface is configured to transmit information via the first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link used to set up communication between the two stations).
Although Wentink ‘569 discloses wherein the first communication interface is configured to transmit information via the first wireless communication medium, Wentink ‘569 does not specifically disclose wherein the first communication interface is configured to transmit synchronization information via the first wireless communication medium. Further, Wentink ‘569 does not specifically disclose the synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via the second wireless communication medium to the media sink and a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium.
Jang ‘724 teaches wherein the first communication interface is configured to transmit synchronization information via the first wireless communication medium (FIGS. 2A and 2B, para 15 and 28-32; transceiver of an access point (AP) transmits timing information to a station (STA) via a wireless link),
the synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via the second wireless communication medium to the media sink (FIGS. 2A and 2B, para 15 and 28-32; timing information transmitted by an AP to a STA indicates time periods for the AP to transmit data to the STA via a wireless link) and 
a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium (FIGS. 2A and 2B, para 15 and 28-32; timing information transmitted by an AP to a STA indicates time periods for the STA to transmit an ACK response to the AP via a wireless link).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wentink ‘569’s system for media transport, to include Jang ‘724’s transceiver of an AP that transmits timing information to a STA via a wireless link. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 8, Wentink ‘569 discloses system for media transport (FIG. 3, para 13; communication system using a Bluetooth and WLAN protocols) comprising:
a media source comprising a first communication interface (FIG. 3; item 252) in communication with at least one media sink via a first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the first wireless communication medium being the Bluetooth control link), and 
a second communication interface ((FIG. 3; item 264) in communication with the at least one media sink via a second wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the second wireless communication medium being the WLAN data link),
the second wireless communication medium having a higher bandwidth than the first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; although the reference does not explicitly disclose the second wireless communication medium having a higher bandwidth than the first wireless communication medium, it is obvious to one of ordinary skill in the art that the WLAN data link has a higher bandwidth than the Bluetooth control link, because a WLAN protocol has a higher bandwidth than a Bluetooth protocol); 
wherein the first communication interface is configured to receive information from the at least one media sink via the first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link used to set up communication between the two stations).
Although Wentink ‘569 discloses wherein the first communication interface is configured to receive information from the at least one media sink via the first wireless communication medium, Wentink ‘569 does not specifically disclose wherein the first communication interface is configured to receive synchronization information from the at least one media sink via the first wireless communication medium. Further, Wentink ‘569 does not specifically disclose the synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via the second wireless communication medium to the media sink and a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium.
Jang ‘724 teaches wherein the first communication interface is configured to receive synchronization information from the at least one media sink via the first wireless communication medium (FIGS. 2A and 2B, para 15 and 28-32; transceiver of an access point (AP) transmits timing information to a station (STA) via a wireless link),
the synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via the second wireless communication medium to the media sink (FIGS. 2A and 2B, para 15 and 28-32; timing information transmitted by an AP to a STA indicates time periods for the AP to transmit data to the STA via a wireless link; examiner notes that claim 8 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the at least one media sink”) and 
a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium (FIGS. 2A and 2B, para 15 and 28-32; timing information transmitted by an AP to a STA indicates time periods for the STA to transmit an ACK response to the AP via a wireless link; examiner notes that claim 8 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the at least one media sink”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wentink ‘569’s system for media transport, to include Jang ‘724’s transceiver of an AP that transmits timing information to a STA via a wireless link. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 15, Wentink ‘569 discloses a method for media transport comprising: 
transmitting, by a first communication interface of a media sink via a first wireless communication medium to a media source (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the first wireless communication medium being the Bluetooth control link),
the second wireless communication medium having a higher bandwidth than the first wireless communication medium (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; although the reference does not explicitly disclose the second wireless communication medium having a higher bandwidth than the first wireless communication medium, it is obvious to one of ordinary skill in the art that the WLAN data link has a higher bandwidth than the Bluetooth control link, because a WLAN protocol has a higher bandwidth than a Bluetooth protocol);
monitoring the second wireless communication medium for the media segment, by the media sink via a second communication interface (FIG. 3, para 25; station 260 communicates with station 250 over a Bluetooth control link and a WLAN data link; thus, the two stations communicate with each other over two wireless communication mediums, the second wireless communication medium being the WLAN data link, and station 260 monitors the WLAN data link to receive data).
Although Wentink ‘569 discloses transmitting, by a first communication interface of a media sink via a first wireless communication medium to a media source, Wentink ‘569 does not specifically disclose transmitting synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via a second wireless communication medium to the media sink, and a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium. Further, although Wentink ‘569 discloses monitoring the second wireless communication medium for the media segment, by the media sink via a second communication interface, Wentink ‘569 does not specifically disclose monitoring the second wireless communication medium for the media segment, by the media sink via a second communication interface, during the first one or more predetermined time periods. Furthermore, Wentink ‘569 does not specifically disclose transmitting, by the first communication interface via the first wireless communication medium to the media source, a response associated with the media segment, during the second one or more predetermined time periods.
Jang ‘724 teaches transmitting synchronization information indicative of a first one or more predetermined time periods for the media source to transmit a media segment via a second wireless communication medium to the media sink (FIGS. 2A and 2B, para 15 and 28-32; transceiver of an access point (AP) transmits timing information to a station (STA) via a wireless link; the timing information indicates time periods for the AP to transmit data to the STA via a wireless link), and 
a second one or more predetermined time periods for the media sink to respond to the media source via the first wireless communication medium (FIGS. 2A and 2B, para 15 and 28-32; timing information transmitted by an AP to a STA indicates time periods for the STA to transmit an ACK response to the AP via a wireless link);
monitoring the second wireless communication medium for the media segment, by the media sink via a second communication interface, during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period; thus, STA monitors the preceding time period to receive data from the AP); and 
transmitting, by the first communication interface via the first wireless communication medium to the media source, a response associated with the media segment, during the second one or more predetermined time periods (FIG. 4, para 53-55; STA transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wentink ‘569’s method for media transport, to include Jang ‘724’s transceiver of an AP that transmits timing information to a STA via a wireless link. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claims 2 and 9, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Jang ‘724 teaches wherein the second one or more predetermined time periods are subsequent to the first one or more predetermined time periods (FIG. 4, para 53-55; time period in which an ACK response is transmitted is subsequent to a time period in which data is transmitted, where the ACK is transmitted in response to the data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s time period in which an ACK response is transmitted being subsequent to a time period in which data is transmitted, where the ACK is transmitted in response to the data. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 3, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jang ‘724 teaches wherein the media sink is further configured to transmit a response to the media source during the second one or more predetermined time periods, the response comprising an acknowledgement of successfully received data from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 4, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 1, as outlined above.
Further, Jang ‘724 teaches wherein the media sink is further configured to transmit a response to the media source during the second one or more predetermined time periods, the response comprising a negative acknowledgement indicating an absence of successfully received data from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 10, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jang ‘724 teaches wherein the media source is further configured to receive a response from a media sink of the at least one media sinks during the second one or more predetermined time periods, the response comprising an acknowledgement of successfully received data from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 11, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 8, as outlined above.
Further, Jang ‘724 teaches wherein the media source is further configured to receive a response from a media sink of the at least one media sinks during the second one or more predetermined time periods, the response comprising a negative acknowledgement indicating an absence of successfully received data from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 16, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 15, as outlined above.
Further, Jang ‘724 teaches wherein transmitting the response associated with the media segment further comprises transmitting, by the first communication interface via the first wireless communication medium to the media source, a acknowledgement of receipt of the media segment from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits an ACK response to an AP during an allocated time period, where the ACK response indicates that the STA successfully received data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
Regarding claim 17, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 15, as outlined above.
Further, Jang ‘724 teaches wherein transmitting the response associated with the media segment further comprises transmitting, by the first communication interface via the first wireless communication medium to the media source, a negative acknowledgement indicating an absence of successfully received data from the media source during the first one or more predetermined time periods (FIG. 4, para 53-55; STA transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for media transport of Wentink ‘569 and Jang ‘724, to further include Jang ‘724’s STA that transmits a NACK response to an AP during an allocated time period, where the NACK response indicates that the STA did not successfully receive data transmitted by the AP during a preceding, allocated time period. The motivation for doing so would have been to prevent reduction in data throughput and waste of STA power (Jang ‘724, para 11).
7. 	Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentink ‘569, in view of Jang ‘724, and further in view of Rolle ‘937 (US 2013/0176937, “Rolle ‘937”).
Regarding claims 5 and 12, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 1 and 8, respectively, as outlined above.
However, Wentink ‘569 in combination with Jang ‘724 does not specifically disclose wherein each predetermined time period is equal in duration.
Rolle ‘937 teaches wherein each predetermined time period is equal in duration (para 51; each transmission period is of an equal, fixed duration; examiner notes that claims 5 and 12 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein each predetermined time period of the first one or more predetermined time periods and the second one or more predetermined time periods”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to include Rolle ‘937’s transmission periods that are of an equal, fixed duration. The motivation for doing so would have been to address bandwidth efficiency limitations prevent reduction in data throughput and waste of STA power (Rolle ‘937, para 5).
8. 	Claims 6, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentink ‘569, in view of Jang ‘724, and further in view of Jaeger ‘871 (US 2012/0120871, “Jaeger ‘871”).
Regarding claims 6, 13, and 18, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 1, 8, and 15, respectively, as outlined above.
However, Wentink ‘569 in combination with Jang ‘724 does not specifically disclose wherein the time periods of the first one or more predetermined time periods are different in duration from the time periods of the second one or more predetermined time periods.
Jaeger ‘871 teaches wherein the time periods of the first one or more predetermined time periods are different in duration from the time periods of the second one or more predetermined time periods (para 73; scheduled data transmission periods are of different durations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to include Jaeger ‘871’s scheduled data transmission periods that are of different durations. The motivation for doing so would have been to address the problems of a hidden terminal and the exposed terminal (Jaeger ‘871, FIGS. 1C-D, para 35-36).
9. 	Claims 7, 14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wentink ‘569, in view of Jang ‘724, and further in view of Chhabra ‘597 (US 8,094,597, “Chhabra ‘597”).
Regarding claims 7, 14, and 19, Wentink ‘569 in combination with Jang ‘724 discloses all the limitations with respect to claim 1, 8, and 15, respectively, as outlined above.
However, Wentink ‘569 in combination with Jang ‘724 does not specifically disclose wherein the first wireless communication interface uses less power than the second wireless communication interface.
Chhabra ‘597 teaches wherein the first wireless communication interface uses less power than the second wireless communication interface (col. 2:3-5; Bluetooth uses less power than WiFi).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined system for media transport of Wentink ‘569 and Jang ‘724, to include Chhabra ‘597’s Bluetooth that uses less power than WiFi. The motivation for doing so would have been to address the problems of a drop in WLAN throughput in a Bluetooth/WLAN compatible communication device (Chhabra ‘597, col. 2:22-33).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474